Citation Nr: 1106907	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-26 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, bipolar disorder and dementia 
praecox.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to February 
1955.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision.  

In September 2009, the Board remanded the case to the RO (via the 
Appeals Management Center (AMC), in Washington, DC) for 
additional development of the record.  

All of the actions previously sought by the Board through its 
prior development request appear to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDING OF FACT

The record contains clear and unmistakable evidence sufficient to 
establish that the Veteran's schizophrenia existed prior to 
service and was not aggravated by service.  



CONCLUSION OF LAW

As the statutory presumption of soundness at enlistment has been 
rebutted by clear and unmistakable evidence, the preexisting 
schizophrenia clearly and unmistakably was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.9, 4.127 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in May 2005, May 2008, and 
October 2009.  In the May 2008 and October 2009 letters, the 
Veteran was notified of VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim was readjudicated in December 2010.  As this course of 
action has corrected any initial notice errors, there is no 
prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  

In particular, the Board notes that the Veteran has indicated 
that he is in receipt of Social Security Administration (SSA) 
benefits.  A December 2008 response letters from the SSA 
indicated that the Veteran's folder had been destroyed and were 
thus unavailable.  

Moreover, the Veteran has been scheduled for a VA examination to 
address the nature and etiology of his claimed psychiatric 
disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and made aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting evidence.  
Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including psychoses, may 
be presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence or medical judgment is 
such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  

In order to rebut the presumption of sound condition under 38 
U.S.C. § 1111, the government must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service, and that the disease or injury was not aggravated by 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must rebut a statutory presumption 
of aggravation by showing, by clear and unmistakable evidence, 
either that (1) there was no increase in disability during 
service, or (2) any increase in disability was "due to the 
natural progression" of the condition.  Joyce v. Nicholson, 443 
F.3d 845, 847 (Fed. Cir. 2006).  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306.  

The clear and unmistakable evidentiary standard applies to the 
burden to rebut the presumption, but this standard does not 
require the absence of conflicting evidence.  Kent v. Principi, 
389 F.3d 1380, 1383 (Fed. Cir. 2004).  

The provisions of 38 U.S.C.A. § 1153 provide criteria for 
determining when a pre-existing disability has been aggravated.  
Under the statute, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, or 
air service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C. A. § 1153.  

Importantly, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306; see also 38 U.S.C.A. § 1153 (West 2002).  

In deciding a claim based upon aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 5 
Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  

Temporary or intermittent flare-ups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board is aware that lay statements may be sufficient to 
establish a medical diagnosis or nexus.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  

In Barr v. Nicholson, 21 Vet. App. at 308-09, the Court, in 
regard to varicose veins, indicated that lay evidence was to be 
considered competent with regard to a disease with "unique and 
readily identifiable features" that was "capable of lay 
observation."  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.    

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Of preliminary importance, the Board notes that a comprehensive 
VA examination was requested in order to ascertain the nature and 
likely etiology of the claimed psychiatric disorder.  An 
examination was scheduled in June 2010; however, the Veteran 
failed to report without explanation at that time.  

The Veteran is required to report for scheduled medical 
examinations.  38 C.F.R. § 3.326(a) (2010).  If a claimant fails 
to report for a scheduled examination, VA regulations provide 
that the claim will be decided based upon the available evidence.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); 38 
C.F.R. § 3.655 (2010).  

The Court has stated that a claimant has an obligation to 
cooperate in the development of evidence pertaining to his claim, 
and the failure to do so puts the claimant at risk of an adverse 
adjudication based on an incomplete and underdeveloped record.  
See Kowalski, 19 Vet. App. at 178.  

In Kowalski, the Court stated its case law on a claimant's 
cooperation is clear: "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Dusek v. Derwinski, 2 Vet. App. 519, 522 
(1992) (quoting Wood, supra).  

Because this is an appeal from the Veteran's original 
compensation claim, under the provisions of 38 C.F.R. § 3.655(b), 
the Board will consider this claim based on the evidence of 
record.  Kowalski, 19 Vet. App. at 178.  

As the Veteran has failed to report to the scheduled examination 
without providing good cause, and as he otherwise has been 
provided the opportunity to meaningfully participate in the 
adjudication of his claim, there is no error or issue that 
precludes the Board from addressing the merits of this appeal.  
Washington v. Nicholson, 21 Vet. App. 191 (2007).  

Notably, the Veteran asserts that he suffers from a psychiatric 
disorder that existed prior to his military service and was 
aggravated by his service.  

As to the presumption of soundness, the Board finds there is 
evidence indicating that the Veteran's psychiatric disorder 
clearly and unmistakably existed prior to his period of active 
service.  

In this regard, a March 1952 preinduction examination reported a 
history of an accidental shooting in 1945.  Notably, the service 
treatment records are mostly negative for complaints of, 
diagnosis of, or treatment for an innocently acquired psychiatric 
disorder.  However, a service treatment record, dated in August 
1953, shows the complaint that "[he could not] stand being 
confined" and reflected a diagnosis of "positive aggressive 
reaction."  

The service personnel records include document referable to court 
martial proceedings involving the Veteran.  The written and oral 
testimony provided by his superior officers and fellow service 
members included descriptions of the Veteran as being a 
"constant trouble maker," "hostile towards authority," 
"undependable, slovenly, lazy...boisterous and unruly, having no 
respect for the rights or desires of others."  

Notably, a fellow service member reported that the Veteran would 
laugh when being corrected and opined that the Veteran did not 
possess the mental capacity to handle his service assignment.  

Moreover, the Veteran's sworn testimony included an account of 
his interaction with a Lieutenant who reportedly told him to 
"watch out," and said "I've got you now" after assigning him 
to 14 days of extra duty.  However, the Findings and 
Recommendations of the Board of Officers indicates that the 
Veteran had no mental or physical defects.  

Post-service, in August 1959, the Veteran was institutionalized 
in a private hospital after being indicted for murder.  During 
his psychological evaluation, he reported that, at age 14, he 
fired a revolver at his grandmother and was taken to the Kings 
County Mental Hygiene Clinic for mental examination, but was not 
arrested.  

The Veteran reported enlisting in the Army in January 1953 and 
admitted to receiving several court martials for being absent 
without leave, setting a fire and failing to properly perform 
guard duty.  

The private physician noted that the treatment reports revealed 
that in February 1959 the Veteran was committed to the Kings 
County Hospital for mental observation and was subsequently 
charged with murder in the first degree.  

Significantly, the private physician noted that the Veteran had a 
history of personality difficulties since early life and that, in 
May 1947, the Veteran was a patient at a mental hygiene clinic, 
but never cooperated well, observing that the Veteran at times 
was evasive, laughed in a silly way and made funny grimaces.  A 
history provided by the Veteran's parents indicated that he 
expressed ideas that he heard voices.  His wife described him as 
being irresponsible, indifferent and neglectful of their child.  

During the examination in February 1959, the Veteran admitted to 
hearing voices and having ideas of reference and reaction to his 
delusions and hallucinations with inappropriate emotional 
response.  

At the time of the May 1947 evaluation, his insight and judgment 
were defective, and the Veteran was diagnosed with schizophrenic 
reaction, paranoid type.  The private physician in August 1959 
added that the Veteran had a poor school, work and military 
history and that, on examination, he appeared evasive and 
immature and showed serious gaps in mentation.  The Veteran was 
diagnosed with dementia praecox, paranoid type.  

Based on the evidence of record, it is undebatable that the 
Veteran had an acquired psychiatric disorder prior to his 
enlistment in service.   

Moreover, in reviewing the records from service, the Board finds 
that there is clear and unmistakable evidence that the Veteran's 
schizophrenia was not aggravated during service.  See VAOPGCPREC 
3-2003 and Wagner, both supra.  

The Veteran generally argues that his psychiatric disability 
worsened in service, yet the Board finds no evidence that the 
Veteran was psychotic or experiencing manifestations attributable 
to schizophrenia during his period of active service that 
extended for over two years.  

In this regard, the one reference to a "positive aggressive 
reaction" in service was not linked to any psychotic 
manifestations that would even suggest that the preexisting 
schizophrenia was aggravated by service.  

Significantly, a November 1954 record from a collecting station 
indicated that the Veteran was without mental defect, disease and 
derangement, and the February 1955 separation examination was 
negative for any complaints or findings of a psychiatric 
disorder.  

This is quite significant because the Veteran was honorably 
discharged from service without any actual complaints or findings 
of activity psychopathology.  

The Board is aware of the in-service court martial proceedings, 
which, as noted, painted the Veteran as openly hostile and a 
trouble maker while in service.  However, this was linked to a 
worsening psychiatric condition during service.  

As noted, temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition itself, 
as contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

The Board notes that the first post-service treatment for a 
psychiatric disorder was not until the August 1959 private 
hospitalization after the Veteran was indicted for murder and 
diagnosed with dementia praecox, paranoid type.  

A June 1973 VA neuropsychiatry report after service showed a 
history of forced psychiatric hospitalization from May 1959 to 
June 1964 after being charged with murder in the first degree and 
a diagnosis of dementia praecox, paranoid type.  The Veteran was 
subsequently imprisoned for the murder conviction.  

On mental status examination, the Veteran reported having a prior 
history of experiencing auditory hallucinations, and the examiner 
noted that his insight was lacking and judgment was poor.  The 
Veteran was diagnosed with schizophrenic reaction, paranoid type, 
severe.   

A VA psychiatric examination report, dated in April 1986, 
generally showed diagnosis of schizophrenia, paranoid type.  

A VA examination, dated in July 1998, indicates that the claims 
file was unavailable for review.  Here, the Veteran gave a 
history of having some problems with the military in terms of 
behavioral problems although he did not have much insight into 
the reason for this.  

The Veteran denied any current problems and reported that his 
mood was okay, that his affect was broad ranged, and that he did 
not experience any prominent anxiety or psychotic symptoms.  The 
examiner noted that the Veteran was somewhat guarded during the 
presentation and minimized any psychiatric problems in the past, 
but he denied any thought broadcasting or thought insertion, and 
there was no evidence of any bizarre delusions.  Further, the 
Veteran denied having posttraumatic stress disorder (PTSD).  He 
was diagnosed with history of schizophrenia, paranoid type, rule 
out paranoid schizophrenia, residual type, and rule out bipolar 
disorder.  

The examiner opined that on the basis of the Veteran's frequent 
psychiatric hospitalizations and criminal record, the Veteran 
probably had a psychiatric disorder.  

The VA treatment records, dated from August 2005 to May 2009, 
generally show a diagnosis of and ongoing treatment for bipolar 
disorder, mixed, bipolar disorder, not otherwise specified, 
bipolar disorder, in partial remission, bipolar affective 
disorder, mixed, and schizoaffective disorder.  

In particular, a May 2007 VA psychology note related a history of 
service in Korea, and the subsequent development of psychotic 
symptoms of decompensation.  A September 2007 VA psychology note 
indicated that the Veteran's psychotic symptoms were in partial 
remission.  

Notably, the private physicians, who completed questionnaires in 
November 2005 and March 2006, indicated diagnoses of bipolar 
disorder, mixed and schizophrenia, chronic, undifferentiated.  

Significantly, the March 2006 physician opined that the Veteran's 
psychiatric symptoms were likely the result of his military 
service "dysfunction."  This statement, however, did not 
indicate that the physician had reviewed the Veteran's claims 
file or medical records in providing the opinion, and the 
statement itself was found to be very cursory.  

Additionally, the Board finds that the March 2006 private medical 
opinion is of no probative value as a rationale was not provided 
to explain the conclusion that the Veteran's psychiatric disorder 
was related to his activities in service.  

The credibility and weight to be attached to medical opinions are 
within the province of the Board as adjudicators.  Guerrieri v. 
Brown, 4 Vet. App. at 470-71.  

In this regard, the Board is aware that the Court has recently 
held that "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

Moreover, since the Veteran failed to report to his scheduled VA 
examination, and the claim must be rated based on the evidence of 
record, see 38 C.F.R. § 3.655(b), the Board concludes that a 
discussion of whether the presumption of aggravation has been 
rebutted in this case under the provisions of 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b) is unnecessary, as, based on the 
evidence of record, the Board has found by clear and unmistakable 
evidence that the Veteran's psychiatric disorder was not 
aggravated by service.  VA's General Counsel found that such a 
finding would necessarily be sufficient to rebut the presumption 
of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  
See VAOPGCPREC 3-2003.  

In this regard, the Veteran has expressed the opinion that his 
psychiatric disorders, to include schizophrenia, bipolar disorder 
and dementia praecox, had increased in severity over the years.  
Specifically, as noted in VA treatment records, the Veteran had 
inconsistently attributed the aggravation of his pre-existing 
psychiatric disorder to being mistreated during training in the 
military, being court martialed in service, and being drafted 
against his will.  

The Board recognizes that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  

However, the Board notes that where the determinative issue 
involves medical causation, specifically aggravation of a 
preexisting condition, competent evidence is required.  See 
Woehlaert v. Nicholson, 21 Vet. App. at 462; Routen v. Brown, 10 
Vet. App. at 186.  

The Veteran lacks medical training, credentials or other 
expertise and has submitted no treatise evidence to support 
diagnoses of his various psychiatric pathologies, nor has he 
provided objective medical evidence indicating aggravation of his 
current schizophrenia, bipolar disorder, and dementia praecox due 
to his active service.  

As such, his lay assertions as to the etiology of his 
schizophrenia, bipolar disorder, and dementia praecox constitute 
no more than mere generalized lay statements and are afforded no 
probative weight in this appeal.  The Veteran may be able to cite 
specific symptoms (i.e., changes in mood), but he has not been 
shown to be competent to provide a diagnosis of such disorders as 
schizophrenia, bipolar disorder, and dementia praecox, nor is he 
able to comment on if these disorders underwent any measured 
worsening of the disability during service, or whether any 
worsening constitutes an increase in disability.  See Waters v. 
Shinseki, supra.  As such, the Veteran's lay contentions are not 
competent evidence and have no probative value.  

In this case, as the evidence shows no pathological advancement 
of the preexisting schizophrenia during service, the Board 
reaches the conclusion that the evidence, viewed as a whole, is 
clear and unmistakable in showing that the preexisting 
psychiatric condition was not aggravated by service.  

Accordingly, on this record, the Board finds that the claim of 
service connection must be denied.  

ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, bipolar disorder, and dementia praecox, is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


